Case 2:19-cv-05751-JMY Document 22-9 Filed 02/06/20 Page 1 of 8




            EXHIBIT I
        Case 2:19-cv-05751-JMY Document 22-9 Filed 02/06/20 Page 2 of 8




Kristy Schugsta

From:                          Sagi Kuznits <skuznits@aol.com>
Sent:                          Wednesday, December 13, 2017 10:08 PM
To:                            Kristy Schugsta
Subject                        Fwd: New Stivax Coding/Conference Call Schedule
Attachments:                   New Suggested Stivax Coding.docx




Sent from my IP hone

Begin forwarded message:

       From: Mark l<alser <kalsermarkd@hotmall.com>
       Date: December 13, 2017 at 10:22:49 AM EST
       Subject: New Stivax Coding/Conference Call Schedule

       Hello:
       I hope everyone is having a great Holiday season.

       We at Doc Solutions have fielded several Inquiries recently from clients .across the country
       regarding Stlvax coding. Please view this memo as a way to proceed forward .


       After working closely with our compliance team over the past few weeks we are very happy to
       announce a new coding set that is to be used effectively immediately.

       Please find this attached above.

       In an attempt to help answer questions and alleviate concerns, we have scheduled a list of
       conference calls below.

       I strongly suggest that someone on your team be available for at least one of the calls so that all
       questions can be asked and further discussion can be had about how to best move forward
       with Stlvax in your office.

       Conference Call Line:
       267-930-4000

       Password:
       682658

       Call Dates And Times (all times listed are on Eastern Standard Time)

       Wednesday 12/13
       12PM
       6PM
                                                        1




                                                                                                      NC000181
Case 2:19-cv-05751-JMY Document 22-9 Filed 02/06/20 Page 3 of 8




Friday 12/15
10AM
1PM

Monday 12/18
10AM
1PM

The calls will go over current billing guidelines, ·coding, billing and how to _utilize the two
different billing sets listed on the coding sheet above.

Expect the calls to last 10 minutes with additional time added as needed for Q&A.

i o r-esp~t 'e\J'ef'/Cm'es bUS'J sch-edu\e W'e will start all calls at the exact tim'es listed.

I look forward to speaking to everyone here soon I

Thank You,
Mark Kaiser
Cell: 317-691-7191
Doc Solutions CEO
National Account· Manager, Stivax Neurostimulator




                                                        2




                                                                                                  NC000182
   Case 2:19-cv-05751-JMY Document 22-9 Filed 02/06/20 Page 4 of 8




                          Coding for the Stivax Stimulator

Coding for Stivax Stimulator

Tract One
 Commercial                      Medicare                       Workers Com~ensation

 Day 1                           Day 1                          Day 1
                     99213                           99213                           992l3
                     L8680                           L8679                           L8680
                     L8686                                                           L8686
 Day21                          Day21                           Day21
                   99213                           99213                           99213
             95970-95972                     95970-95972                     95970-95972
                   63663                           63663                           63663

 Day42                           Day42                          Day42
                     99213                           99213                           99213
                     63663                           63663                           63663

Tract Two
 Commercial                     Medicare                        Workers Comnensation

 Day 1                          Day 1                           Day 1
                     99213                           99213                          99213
                     L8680                           L8679                          L8680
                     L8686                                                          L8686
 Day21                          Day21                           Day21
                   99213                           99213                           99213
             95970-95972                     95970-95972                     95970-95972
                   63663                           63663                           63663
                   L8680
 Day42                          Day42                           Day42
                     99213                           99213                           99213
                     63633                           L8679                           63663

This document and the information contained herein is for general information purposes only
and is not intended and does not constitute legal, reimbursement, coding, business, or other
advice. Furthermore, it is not intended to increase or maximize payment by any payer. Nothing




                                                                                         NC000183
    Case 2:19-cv-05751-JMY Document 22-9 Filed 02/06/20 Page 5 of 8




in this document should be construed as a guarantee regarding levels of reimbursement,
payment, or charge, or that reimbursement or other payment will be received. Similarly, nothing
in this document should be viewed as instructions for selecting any particular code. The ultimate
responsibility for coding and obtaining payment/reimbursement remains with the customer. This
includes the responsibility for accuracy and veracity of all coding and claims submitted to third-
party payers. Also note that the information presented herein represents only one of a number of
potential scenarios, based on the assumptions, variables and data presented.

Explanation oftb.e codes

L8679

Implantable neurostimulator, pulse generator, any type

L8680

Implantable n~urost~ulator electrode, each

This code is not payable by Medicare and should never be billed to any Medicare
or Medicare Advantage Plan carrier.

L8686

Implantable neurostimulator pulse generator, single array, non-rechargeable,
includes extension

63663

Revision including replacement, when performed, of spinal neurostimulator
electrode percutaneous array(s), including fluoroscopy, when performed

95970

Analyze Neurostimulator no programing

Electronic analysis of implanted neurostimulator pulse generator system (eg, rate,
pulse amplitude, pulse duration, configuration of wave form, battery status,
electrode select ability, output modulation, cycling, impedance and patient
compliance measurements); simple or complex brain, spinal cord, or peripheral (ie,




                                                                                             NC000184
   Case 2:19-cv-05751-JMY Document 22-9 Filed 02/06/20 Page 6 of 8




cranial nerve, peripheral nerve, sacral nerve, neuromuscular) neurostimulator pulse
generator/transmitter, without reprogramming

95971

Analyze Neurostimulator Simple

Electronic analysis of implanted neurostimulator pulse generator system (eg, rate,
pulse amplitude, pulse duration, con,figuration of wave form, battery status,
electrode select ability, output modulation, cycling, impedance and patient
compliance measurements); simple spinal cord, or peripheral (ie, peripheral nerve,
sacral nerve, neuromuscular) neurostimulator pulse generator/transmitter, with
intraoperative or subsequent programming

95972

Analyze Neurostimulator Complex

Electronic analysis of implanted neurostimulator pulse generator system (eg, rate,
pulse amplitude, pulse duration, configuration of wave form, battery status,
electrode select ability, output modulation, cycling, impedance and patient
compliance measurements); complex spinal cord, or peripheral (ie, peripheral
nerve, sacral nerve, neuromuscular) (except cranial nerve) neurostimulator pulse
generator/transmitter, with intraoperative or subsequent programming

Diagnosis codes that support the use of this CPT-codes 95970-95972
M47.24      Other spondylosis with radiculopathy, thoracic region
M47.25      Other spondylosis with radiculopathy, thoracolumbar region
M47.26      Other spondylosis with radiculopathy, lumbar region
M47.27      Other spondylosis with radiculopathy, lumbosacral region
M47.28      Other spondylosis with radiculopathy, sacral and sacrococcygeal region
M47.814     Spondylosis without myelopathy or radiculopathy, thoracic region
M47.815     Spondylosis without myelopathy or radiculopathy, thoracolumbar region
M47.816     Spondylosis without myelopathy or radiculopathy, lumbar region
M47.817     Spondylosis without myelopathy or radiculopathy, lumbosacral region
M47.818     Spondylosis without myelopathy or radiculopathy, sacral and sacrococcygeal
            region
M47.894     Other spondylosis, thoracic region
M47.895     Other spondylosis, thoracolumbar region
M47.896     Other spondylosis, lumbar region




                                                                                     NC000185
   Case 2:19-cv-05751-JMY Document 22-9 Filed 02/06/20 Page 7 of 8




M47.897      Other spondylosis, lumbosacral region
M47.898      Other spondylosis, sacral and sacrococcygeal region
MS0.11       Cervical disc disorder with radiculopathy, high cervical region
MS0.121      Cervical disc disorder at C4-C5 level with radiculopathy
MS0.122      Cervical disc disorder at C5-C6 level with radiculopathy
MS0.123      Cervical disc disorder at C6-C7 level with radiculopathy
MS0.13       Cervical disc disorder with radiculopathy, cervicothoracic region
MSl.14       Intervertebral disc disorders with radiculopathy, thoracic region
MSL15        Intervertebral disc disorders with radiculopathy, thoracolumbar region
MSl.16       Intervertebral disc disorders with radiculopathy, lumbar region
MSl.17       Intervertebral disc disorders with radiculopathy, lumbosacral region
MSl.24       Other intervertebral disc displacement, thoracic region
MSl.25       Other intervertebral disc displacement, thoracolumbar region
M51.26       Other intervertebral disc displacement, lumbar region
MSl.27       Other intervertebral disc displacement, lumbosacral region
MSl.34       Other intervertebral disc degeneration, thoracic region
MSl.35       Other intervertebral disc degeneration, thoracolumbar region
MSl.36       Other intervertebral disc degeneration, lumbar region
M51.37       Other intervertebral disc degeneration, lumbosacral region
M54.11       Radiculopathy, occipito-atlanto-axial region
M54.12       Radiculopathy, cervical region
M54.13       Radiculopathy, cervicothoracic region
M54.14       Radiculopathy, thoracic region
M54.15       Radiculopathy, thoracolumbar region
M54.16       Radiculopathy, lumbar region
M54.17       Radiculopathy, lumbosacral region
M54.18       Radiculopathy, sacral and sacrococcygeal region
M54.2        Cervicalgia
M54.5        Low back pain


99213

Office Visit, Established

Office or other outpatient visit for the evaluation and management of an
                                                                  I

established patient, which requires at least 2 of these 3 key components:
   • An expanded problem focused history;
   • An expanded problem focused examination;
   • Medical decision making of low complexity.
Counseling and coordination of care with other physicians, other qualified health
care professionals, or agencies are provided consistent with the nature of the
problem(s) and the patient's and/or family's needs. Usually, the presenting
problem(s) are oflowto moderate severity.




                                                                                      NC000186
    Case 2:19-cv-05751-JMY Document 22-9 Filed 02/06/20 Page 8 of 8




General Information

Patients must have undergone careful screening, evaluation, and diagnosis by a
multidisciplinary team prior to implantation. (Such screening must include
psychological, as well as physical evaluation). Documentation of the history and
careful screening must be available in the patient chart if requested. Patients being
selected for a trial

   • Must not have active substance abuse issues.
   • Must undergo proper patient education, discussion, and disclosure including
     an extensive discussion of the risks and benefits ofthls therapy.
   • Must undergo appropriate psychological screening




                                                                                 NC000187
